1
2


                                                             JS-6
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9             CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10   CARL HARDIN, as Trustee of the Hardin             Case No.: 8:19-cv-00200-AG-DFM
     Family Trust Dated November 9, 2005,
11                                                     Hon. District Judge Andrew J. Guilford
                     Plaintiff,                        Magistrate Judge Douglas F. McCormick
12
       v.
13                                                     ORDER APPROVING
     SELECT PORTFOLIO SERVICING INC.;                  STIPULATION TO DISMISS
14   US BANK N.A. as TRUSTEE                           ENTIRE ACTION WITH
     SUCCESSOR BY MERGER TO                            PREJUDICE PURSUANT TO
15   LASALLE BANK, NATIONAL                            FEDERAL RULES OF CIVIL
     ASSOCIATION AS TRUSTEE FOR                        PROCEDURE 41 (a)(1)(A)(ii)
16   WAMU MORTGAGE PASS-THROUGH
     CERTIFICATES SERIES 2006-AR10
17   TRUST; CLEAR DEFAULT SERVICES;                    Action Filed: December 7, 2018
     and DOES 1-10 inclusive,                          Trial Date:   July 28, 2020
18
                     Defendants.
19
20            The Court having considered the Stipulation to Dismiss Complaint Pursuant to
21   Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (the “Stipulation”) entered into by and
22   between Carl Hardin (“Plaintiff”), as Trustee of the Hardin Family Trust Dated
23   November 9, 2005, and defendants Select Portfolio Servicing, Inc. and U.S. Bank N.A.,
24   successor trustee to Bank of America, N.A., successor to LaSalle Bank N.A., as trustee,
25   for the WaMu Mortgage Pass-Through Certificates, Series 2006-AR10 (collectively,
26   the “Defendants,” and together with Plaintiff, the “Parties”), and good cause appearing
27   therefor,
28
                                                   1              Case No. 8:19-cv-00200-AG-DFM
            ORDER APPROVING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     1439399.1
1            IT IS ORDERED that the Stipulation is APPROVED.
2            IT IS FURTHER ORDERED that this action is hereby dismissed in its entirety
3    with prejudice.
4            IT IS FURTHER ORDERED that the Parties shall bear their own attorneys’
5    fees and costs incurred in connection with this action.
6            IT IS FURTHER ORDERED that the Court shall retain jurisdiction for the
7    purpose of enforcing the terms of the separate settlement agreement entered into
8    between the Parties.
9            IT IS FURTHER ORDERED that the hearing on Defendants’ Motion to
10   Dismiss Plaintiff’s First Amended Complaint [Dkt. No. 21] is hereby vacated.
11           IT IS SO ORDERED.
12
13
14   Dated: July 26, 2019                            _________________________________
                                                     HON. ANDREW J. GUILFORD
15                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2              Case No. 8:19-cv-00200-AG-DFM
          ORDER APPROVING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     1439399.1
